Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER'S AMENDMENT 
1.	Applicant’s election without traverse of Group II (claims 1-13), in the reply filed on 07/13/21, is acknowledged.
2.	This application is in condition for allowance except for the presence of claims 14-17 non-elected without traverse.  Accordingly, claims 14-17 have been cancelled.
3.	Cancel claims 14-17.

Allowable Subject Matter


4.	Claims 1-13 are allowed.
5. 	The following is an examiner's statement of reason for allowance: the prior art of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of " etching the plurality of first gate oxide layers, the silicon layer, and the second gate oxide layer to expose the substrate, thereby forming a plurality of gate structures, wherein each gate structure includes an etched first oxide layer, a portion of the second gate oxide layer, and a portion of the silicon layer formed on the etched first oxide layer and the portion of the second gate oxide layer” (claim 1) as instantly claimed and in combination with the additionally claimed method steps.

6. 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 8,546,213-discloses a semiconductor device comprising: a semiconductor substrate of a first conduction type; a low concentration diffusion region of a second conduction type formed over the semiconductor substrate and having a conduction type which is opposite to the first conduction type; a gate oxide film formed over the surface of the low concentration diffusion region overriding a PN junction formed by contact between the first conduction type and the second conduction type; a gate electrode formed above the gate oxide film; a first high concentration diffusion region of the first conduction type having an impurity concentration higher than that of the semiconductor substrate; a second high concentration diffusion region of the second conduction type having a higher impurity concentration than that of the low concentration diffusion region; a first electrode connected electrically with the first high concentration diffusion region; and a second electrode connected electrically with the gate electrode and the second high concentration diffusion region.
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Vu whose telephone number is (571) 272-1798. The examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR, Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DAVID VU/
Primary Examiner, Art Unit 2818